Citation Nr: 1757433	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-12 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thoracolumbar back disorder, to include degenerative disc disease, degenerative joint disease, lumbar strain, and spondylosis with low back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1955 through March 1956 and from January 1957 through December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which declined to reopen the Veteran's previous claim for service connection for lumbar strain with low back pain.  The Veteran perfected a timely appeal of that denial.  By a November 2015 decision, the Board found that the Veteran had submitted new and material evidence in order to reopen his service connection claim and remanded the matter for further development and to afford the Veteran a VA examination.  The issue of service connection for a thoracolumbar back disorder has since been returned to the Board. 

Original jurisdiction over this matter has been transferred to the RO in St. Petersburg, Florida.

Testimony was received from the Veteran during a September 2015 video conference hearing.  A transcript of that testimony is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence shows that the Veteran's preservice back injury resulting from a motor vehicle accident resolved prior to his enlistment and he is presumed sound upon entry into active duty.  

2.  The probative, competent evidence does not demonstrate that a thoracolumbar back disorder to include degenerative disc disease, degenerative joint disease, lumbar strain, and spondylosis with low back pain, is related to active duty.


CONCLUSION OF LAW

The Veteran's claimed thoracolumbar back disorder to include degenerative disc disease, degenerative joint disease, lumbar strain, and spondylosis with low back pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326, 3.303, 3.304, 3.655 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2017).

As an initial matter, the Board notes that VA's duty to notify was satisfied by a letter sent to the Veteran in March 2006.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, service treatment records (STR), post-service VA outpatient records, private treatment records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims herein decided.  The Board finds that VA has satisfied its duty to obtain available Federal records with regard to the issues herein decided.  See 38 C.F.R. § 3.159 (c)(2).

The Veteran was afforded VA examinations in May 2010 and February 2016.  An addendum VA medical opinion was also issued in April 2012.  The VA examiners reviewed the Veteran's claims, his electronic records, and conducted in-person interviews.  The February 2016 examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

During the September 2015 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002)

Service Connection

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (the Court) has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the disorder is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C.A. § 1153 (as opposed to that applicable under 38 U.S.C.A. § 1111 where the complained-of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

VA shall consider all information and lay and medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Thoracolumbar Back Disorder

The Veteran seeks entitlement to service connection for a thoracolumbar back disorder, to include degenerative disc disease, degenerative joint disease, lumbar strain, and spondylosis with low back pain.  He has asserted that his thoracolumbar back disorder was either caused or aggravated by service.  During his September 2015 Board hearing the Veteran testified that he believed his duties as a delivery driver and moving ammunition boxes in service contributed to his thoracolumbar back disorder.  

Based upon the Veterans STRs and testimony it is clear that he was involved in a motor vehicle accident in November 1954, prior to his entrance into service.  However, it appears that any back problems stemming as a result of this accident resolved prior to his enlistment.  Significantly, an enlistment physical examination report dated in September 1955 revealed a normal examination of the Veteran's spine.  In light of the foregoing, the Board concludes that the evidence does not clearly and unmistakable show that the Veteran had a chronic thoracolumbar disability at the time of his entry into active duty.  Accordingly, the Board concludes that the Veteran was sound upon his initial enlistment into active duty in August 1955.  

It was noted in a September 1955 STR that the Veteran's injuries included three crushed vertebrae.  However, the same record noted that there was no current bone or joint pathology.  The Veteran's March 1956 separation examination following his first period of active duty is negative for any thoracolumbar spine disability.  

The Veteran's November 1956 enlistment examination prior to his second period of active service noted that he had a history of wearing a back brace and was involved in a motor vehicle accident.  The accompanying November 1956 physical examination revealed a normal examination of the Veteran's spine.  Accordingly,   the Board concludes that the evidence does not clearly and unmistakable show that the Veteran had a chronic thoracolumbar disability at the time of his entry into his second period of service.  Accordingly, the Board concludes that the Veteran was sound upon his second enlistment into active duty in January 1957.  

Additionally, a May 1957 STR noted that the Veteran sought treatment for low back pain after slipping on steps.  Although x-rays taken at the time were negative, he continued to experience pain until July 1957.  The Veteran was instructed to apply heat as treatment.  

Physical examination in November 1958 undertaken in conjunction with the Veteran's separation from his second period of service revealed normal examination of the spine.  While the Veteran reported a history of a back brace, the examining physician noted that the back brace was worn for 6 months following his 1954 accident.  Neither the Veteran nor the examiner noted that the history of wearing a back brace was attributed to an in-service injury.  

Following service, the Veteran was diagnosed with L5 hypesthesia in February 1982.  Since February 1982 the Veteran has sought continued treatment for his thoracolumbar back disorder.  

In May 2010 the Veteran was afforded a VA examination and he was diagnosed with degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine.  The examiner determined that the Veteran's DJD and DDD were at least as likely as not permanently aggravated by service.  He reasoned that the Veteran's pre-service back injury was documented but seemed to be resolved by service.  His STRs document several back strains during service but his November 1957 separation examination was silent for back problems and his claims file contained documentation of a 1982 back injury requiring surgery.  

An additional VA medical opinion was obtained in April 2012, which based upon a review of the claims file concluded that the Veteran had a pre-existing back issue which resolved prior to service.  While the Veteran had several back strains in service, the examiner noted that these complaints resolved in short time and therefore opined that the Veteran's current back disability was unrelated to service due to the absence of evidence of chronicity in service.  

The Veteran supplied private treatment records, including a December 2015 record which states that the Veteran's initial injury occurred while he was enlisted in the Army and 100 pounds of supplies fell on him.  

The Veteran also underwent a VA examination in February 2016.  The examiner diagnosed the Veteran with DDD with lumbar spondylosis and spinal stenosis.  During the examination the examiner conducted an in-person examination and reviewed the Veteran's claims file.  

It was determined by the examiner that the Veteran's current back disorder was less likely than not incurred, caused or resulted from an injury, illness or event during his active duty service, to include the lumbosacral strain, scoliosis and traumatic arthritis conditions diagnosed during service.  His rationale stated that upon a thorough review of the Veteran's medical records all back conditions were acute and transitory.  On the Veteran's November 1958 separation examination the examiner noted that Veteran had a history of past back injury due to a motor vehicle accident but did not note any physical disabilities to the back.  The examiner further noted that although a 1957 x-ray found scoliosis to the right, scoliosis is not a disabling condition in general and could have been due to radiographic positioning because no scoliosis was noted on his separation examination.  

The examiner also cited the fact that the Veteran was not treated for a back condition for 24 years following service and in the intervening period engaged in employment in mines, climbing electrical poles and driving a tractor, which the examiner felt he could not have been able to accomplish with a chronic back disability. 

Furthermore, the examiner concluded that it was less likely than not that the Veteran's current back disorder is related etiologically to his pre-service fracture injuries sustained in the 1954 motor vehicle accident.  The examiner reasoned that the Veteran's medical records showed no knowledge of the injury sustain in the motor vehicle accident, but because he was considered acceptable to serve in the military as evidenced by his enlistment examination, the pre-service back condition can be considered acute and transitory.  Based upon this rationale, the examiner determined that the issue of aggravation of a pre-existing condition was not applicable.  

Although the Veteran has claimed that his thoracolumbar back disorder was caused or aggravated by service, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between DDD with lumbar spondylosis and spinal stenosis and active service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (lay persons not competent to diagnose cancer).  

Furthermore, although the May 2010 VA examination and December 2015 private treatment records support the Veteran's claim, they are not supported by the evidence of record of persuasive medical rationale.  Neither examination addresses the negative x-ray findings in May 1957, the normal physical examination at the time of his final separation from active service in November 1958, or the lack of a documented chronic back disability for many years following service.  In contrast, the February 2016, examination report includes  a review of the Veteran's entire medical history and takes into account the normal clinical findings at separation and explains that the Veteran's complaints during service were acute and transitory rather than manifestation of a chronic disabling thoracolumbar spine disability.  This rationale is supported by the lack of clinical findings of a chronic back disability during the Veteran's November 1958 separation examination... 

As such, the Board finds the February 2016 VA examination to be the most probative, credible and persuasive evidence to the issue at hand and service connection is not warranted as there is neither in-service aggravation nor a causal relationship resulting in his thoracolumbar back disorder.  To the extent that the Veteran reports a continuity of symptomatology dating since service, the Board finds his testimony to be not credible in light of the normal spine examination at service discharge and the lack of complaints of treatment for back related symptomatology for many years after service until he sustained a herniated disc in 1982 as a result from a fall from a fracture that necessitated surgery.  

The Board concludes that the preponderance of the evidence is against granting service connection for a thoracolumbar back disorder, to include degenerative disc disease, degenerative joint disease, lumbar strain, and spondylosis with low back pain.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107 (b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a thoracolumbar back disorder, to include degenerative disc disease, degenerative joint disease, lumbar strain, and spondylosis with low back pain is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


